DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment was received 09/29/2020. Amendment to the drawings was received 11/19/2020. Claims 1-8 are pending in the application.
Response to Arguments
Applicant’s arguments, see Page 5 Lines 4-21 through Page 6 Line 2, filed 09/29/2020, with respect to the term “center of gravity” in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see Page 5 Lines 4-21 through Page 6 Line 6, filed 09/29/2020, with respect to the term “center of gravity” in the Claim 7 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of Claim 7 has been withdrawn.
Applicant’s arguments, see Page 6 Lines 7-12, filed 09/29/2020, with respect to with respect to the rejection(s) of claim(s) 1, 3, 4 and 7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Shirikawa (EP 2017544 A1). See 35 U.S.C. 103 Rejections below.
 Applicant’s arguments, see Page 6 Lines 7-22 through Page 7 Line 6, filed 09/29/2020, with respect to with respect to the rejection(s) of claim(s) 2, 5, 6 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Shirikawa (EP 2017544 A1) in view of Han Chang Hee (KR 20150062400A). See 35 U.S.C. 103 Rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed 	invention is not identically disclosed as set forth in section 102, if the differences between the 	claimed invention and the prior art are such that the claimed invention as a whole would have 	been obvious before the effective filing date of the claimed invention to a person having 	ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 	negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level or ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirikawa (EP 2017544 A1), hereafter Shirikawa in view of Han Chang Hee (KR 20150062400A), hereafter Hee and further evidenced by Correa (US 6,023,939), previously cited, hereafter Correa.

Regarding Claim 1, Shirikawa teaches An air-conditioning apparatus indoor unit (indoor unit 1; See Paragraph [0015] Line 1; Figures 1-12) to be embedded in an indoor ceiling surface (See Paragraph [0015] Line1 1-5), the air-conditioning apparatus indoor unit (1) comprising: 
a housing (casing 4; See Paragraph [0016] Line 1; Figures 1-6); 
a heat exchanger (heat exchanger 7; See Paragraph [0017] Lines 1-2; Figures 2-3) installed in the housing (4); 
a drain pan (drain pan 10; See Paragraph [0020] Lines 1-8; Figure 3) installed below the heat exchanger (7); 
a control box (electrical parts box 13 comprising box body 14 and terminal block base 28; See Paragraph [0022] Lines 1-2, Paragraph [0065] Lines 1-9; Figures 3, 8, 9 and copied below for reference) installed below the drain pan (10) (See Figure 3), 
wherein the housing (4) includes a cutout part in a lower end part of a side plate, which forms an exterior side surface of the housing (4) (See Figure 2 and copied below for reference), and a pass-through plate (See Figure 2 and copied below for reference) detachably fitted to the cutout part, the pass-through plate includes a hole (See Figure 2 and copied below for reference), and the control box (13) is located adjacent to the pass-through plate (See Figures 1-3, 6, 8-9 and Figure 6 blowup copied below for reference).

    PNG
    media_image1.png
    728
    664
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    667
    944
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    857
    830
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    790
    999
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    910
    848
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    623
    423
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    948
    661
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    603
    444
    media_image8.png
    Greyscale

Shirikawa teaches cord retainers (30) attached to the terminal block base (28) (See Fig 9 and copied above for reference; Paragraph [0066] Lines 1-3). 
Shirikawa does not explicitly depict a wire or teach where a cord which would be retained by cord retainers (30) would go and therefore does not explicitly teach the limitations:
a wire extending into the housing from outside 
the control box is connected with the wire in the housing, or 
a wire pass-through plate which includes a hole through which the wire passes.
However, Hee teaches an indoor unit of a ceiling air conditioner (See Hee: Paragraph [0017] Line 1, Figures 1-7) comprising a housing (Hee: main body 10; See Paragraph [0017] Line 1; Figures 1-2), a heat exchanger (Hee: heat exchanger 30; See Paragraph [0017] Line 2; Figure 2), a drain pan (Hee: drain cover 14; See Paragraph [0020] Lines 1-2; Figures 1-2), and a control box (Hee: control unit 60; See Paragraph [0017] Lines a wire (Hee: wire W; See Paragraph [0033] Lines 1-3; Figures 3-7) is inserted into the main body (Hee: 10) from the outside of the main body (Hee: 10) through the wire inserting portion (Hee: 70) provided in the main body (10). Wire (Hee: W) is inserted into the control unit (Hee: 60) through the wire insertion hole (Hee: 65) is connected to the printed circuit board (Hee: 64). The printed circuit board (Hee: 64) on which various electronic components (Hee: 63) are mounted may be accommodated in the control unit (Hee: 60), and the printed circuit board (Hee: 64) is connected to the outside by a wire (Hee: W) to receive power (See Hee: Paragraph [0031] Lines 1-3).
	A person of ordinary skill in the art would recognize that a cord retainer exists in order to retain a cord, or a wire. Such a person would also recognize that, as noted in Applicant’s specification (See Page 1, Lines 15-23), an indoor ceiling mounted air conditioner inherently needs to be connected to a source of electric power. Such a person would also recognize, as also evidenced by Hee, (See Hee: Paragraphs [0005-0007], Figures 5-7), and also evidenced by Correa (See Correa: Column 8, Lines 60-64), that wire(s) are typically inserted from outside of a ceiling mounted indoor air-conditioner to the inside of a ceiling mounted indoor air-conditioner to provide electric power and control communication to the ceiling mounted indoor air-conditioner and such wires are connected to electronic components inside of a control box which require electric power in order to work.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the ceiling indoor air-conditioner of 

Regarding Claim 2, the modified device of Shirikawa as applied to claim 1 teaches the air-conditioning apparatus indoor unit of claim 1, wherein the wire pass-through plate (See Figure 2 and copied above for reference) is formed integrally with the control box (Shirikawa: 13). Applying broadest reasonable interpretation as required by MPEP 2111, the control box and the wire pass-through plate are both formed as parts of the air-conditioning apparatus indoor unit and as such are formed integrally as parts of a single air-conditioning apparatus indoor unit.
	Alternatively, Correa teaches an air-conditioning apparatus (See Correa: Column 4, Lines 11-12; Figure 1, Reference Number (10), air-conditioning unit) with a control box (See Correa: Column 8, Line 9; Figures 39-43, Reference Number (182), control box) with a wire penetrator (See Correa: Column 8, Lines 64-66; Figures 42-43, Reference Number (244), opening) wherein the wire penetrator (Correa: 244) is formed integrally with the control box (Correa: 182) (See Correa: Figures 42-43). Correa teaches that "it should be appreciated that a number of individual electrical wires generally, and an electrical service supply line must extend into the interior of the control box" (See Correa: Column 8, Lines 60-64).

	 
Regarding Claim 3, the modified device of Shirikawa as applied to claim 1 teaches the air-conditioning apparatus indoor unit of claim 1, wherein the control box (Shirikawa: 13) includes a control board provided with a component of an electric circuit on a component mounting surface (See Shirikawa: Paragraph [0055] Lines 1-2; Figures 2, 3, 9 and copied above for reference), and the control board is installed in the control box (Shirikawa: 13) with the component mounting surface facing downward (See Shirikawa: Figures 2, 3, 9 and copied above for reference).
Regarding Claim 4, the modified device of Shirikawa as applied to claim 1 teaches the air-conditioning apparatus indoor unit of claim 3, wherein the drain pan (Shirikawa: 10) includes a water collection container protruding downward (See Shirikawa: Figure 3 and copied below for reference), the water collection container is located along the side plate including the cutout part (See Shirikawa Figure 2 and copied above for reference), the control box (Shirikawa: 13) has an escape shape for avoiding the water collection container (See Shirikawa: Figure 3 and copied below for reference), and the control board is located beside the water collection container, wherein the control board is horizontally aligned with the water collection container (See Shirikawa: Figure 3 and copied below for reference).

    PNG
    media_image9.png
    598
    873
    media_image9.png
    Greyscale

Regarding Claim 7, the modified device of Shirikawa as applied to claim 3 teaches the air-conditioning apparatus indoor unit of claim 3, wherein the control box (Shirikawa: 13) has a center of gravity on an upper surface side of the control box (Shirikawa: 13) (See Shirikawa: Figs 2-3 and copied above for reference). Because the control board and electronic components are mounted on the upper side of the control box (Shirikawa: 13), and nothing is mounted on the lower side of the control box (Shirikawa: 13) (See Shirikawa: Figs 2-3 and copied above for reference), a person of ordinary skill in the art would recognize that the control box (Shirikawa: 13) has a center of gravity on an upper surface side of the control box (Shirikawa: 13).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirikawa as applied to claim 3 above, and further in view of Choi et al. (Publication Number US 2017/0045259 A1), hereafter Choi-2, further in view of the teachings of Pirmez et al. (Publication Number US 2019/0376733 Al), hereafter Pirmez and Moon et al. (Publication Number US 2015/0129179 Al), hereafter Moon.

Regarding Claim 5, the modified device of Shirikawa as applied to claim 3 teaches the air-conditioning apparatus indoor unit of claim 3, wherein
the drain pan (Shirikawa: 10) includes a water collection container protruding downward
the water collection container is located along the side plate (Shirikawa: 4) including the cutout part (See Shirikawa: Figure 3 and copied above for reference),  
the control box (Shirikawa: 13) includes a control board housing part that houses the control board (See Shirikawa: Figures 2 and 9 and copied below for reference), 
the section of the wire has a height from the lower surface (Shirikawa: 15) of the control box (Shirikawa: 13) (See Shirikawa: Figures 2 and 9 and copied below for reference) and is located below the water collection container (See Shirikawa: Figure 3 and copied above for reference), the height being lower than a height of the control board housing part from the lower surface (Shirikawa: 15) of the control box (Shirikawa: 13) (See Shirikawa: Figures 2 and 9 and copied below for reference), and 
the control board housing part is located beside the water collection container (See Shirikawa: Figure 3 and copied above for reference).
Shirikawa teaches a section of the wire is located along a side surface through the cord retainers (Shirikawa: 30) of the control box (Shirikawa: 13) (See Shirikawa: Figures 2 and 9 and copied below for reference).

    PNG
    media_image10.png
    895
    1378
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    540
    767
    media_image11.png
    Greyscale

	As such, the modified device of Shirikawa as applied to claim 3 does not teach a section of the wire is located along a lower surface plate as a lower surface of the control box.
 	However, Choi-2, Moon, and Pirmez all are all air-conditioners which all specifically disclose wires. Choi-2, Moon, and Pirmez all facilitate the placement of the wires, and mechanisms to keep the wires in place which correspond to the unique shapes of the air-conditioners.

	Moon discloses wiring grooves (Moon: 231 and 331) of the control box (Moon: 100) so the wires passing through the wiring grooves (Moon: 231 and 331) may not be moved or affected when the cover (Moon: 300) is rotated for opening the control box (Moon: 100) so work convenience is enhanced (See Moon: Paragraph [0095] Lines 1-6, Paragraph [0096] Line 1-4, and Paragraph [0098]).
	Pirmez discloses that the electrical components (Pirmez: 36) in the electric box (Pirmez: 30) need to be connected to components with wires (Pirmez: 62) (See Pirmez: Paragraph [0085] Lines 1, 2, 6-7). Pirmez discloses another wire (Pirmez: 63) is guided from the electric box (Pirmez: 30) through an opening (Pirmez: 70) to the bottom of an external housing from a component such as the compressor (See Pirmez: Paragraph [0086] Lines 3-9). Pirmez further discloses moving the electric box (30) to a maintenance position (See Pirmez: Paragraph [0087]) and that there is no strain applied to the wires (Pirmez: 62 and 63) when moving the electric box (Pirmez: 30) into maintenance position (See Pirmez: Paragraphs [0089-0090]).
. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirikawa as applied to claim 4 above, and further in view of Choi et al. (US 10,054,320 B2), hereafter Choi.

Regarding Claim 6, the modified device of Shirkawa as applied to claim 4 teaches the apparatus described by Claim 4. 
	Shirikawa teaches a drain pump (Shrikawa: 9) (See Shirikawa: Figure 2 and Paragraph 0020] Lines 5-10) as well as other components which require electricity. 
As such, Shirikawa does not explicitly teach:
•    An air-conditioning apparatus further comprising an internal wire
•    wherein the internal wire connects,
•    through a gap between the water collection container and the side plate,
•    the control box with an electric component disposed above the drain pan in the housing.
However, Choi teaches an indoor unit of an air-conditioner (See Choi: Column 3, Lines 37-39, Reference Number (1) indoor unit) which includes a housing (See Choi: Column 3, Lines 37-40, Reference Number (10) cabinet) which comprises:
•    an internal wire (See Choi: Column 12, Lines 20-23, Reference Number (L) wire), wherein the internal wire (Choi: L) connects (See Choi: Figures 2, 15 and 22),
•    through a gap (See Choi: Column 12, Lines 3-4, Figure 22, Reference Number (616) pump hole) between a water collection container (See Choi: Column 10, Lines 33, 37-44, Figure 15, Reference Number (R) water collecting space in the drain pan assembly Reference Number (60)) (See Choi: Column 12, Lines 63-66, Reference Number (61) lower portion of the body) and the side plate (See Choi: Column 12, Lines 16-23, Reference Number (11) outer plate),
control box) with an electric component (See Choi: Column 12, Lines 20-23, Reference Number (70) condensate pump) disposed above the drain pan (Choi: 60) in the housing
•    in order to prevent the wire (Choi: L) from being caught between the outer plate (Choi: 11) and drain pan assembly (Choi: 60) (See Choi: Column 12, Lines 24-27).
	Although Shirikawa does not specifically discuss internal wires, all air-conditioners include internal wires. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the air-conditioning apparatus of Shirikawa by guiding an internal wire from the control box to the condensate pump through the pump hole as taught by Choi for the purpose of preventing the wire from being caught between the housing and the drain pan.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirikawa as applied to claim 5 above, and further in view of Choi et al. (US 10,054,320 B2), hereafter Choi.

Regarding Claim 8, the modified device of Shirkawa as applied to claim 5 teaches the apparatus described by Claim 5. 
	Shirikawa teaches a drain pump (Shrikawa: 9) (See Shirikawa: Figure 2 and Paragraph 0020] Lines 5-10) as well as other components which require electricity. 
As such, Shirikawa does not explicitly teach:
•    An air-conditioning apparatus further comprising an internal wire
•    wherein the internal wire connects,
•    through a gap between the water collection container and the side plate,
•    the control box with an electric component disposed above the drain pan in the housing.
However, Choi teaches an indoor unit of an air-conditioner (See Choi: Column 3, Lines 37-39, Reference Number (1) indoor unit) which includes a housing (See Choi: Column 3, Lines 37-40, Reference Number (10) cabinet) which comprises:
•    an internal wire (See Choi: Column 12, Lines 20-23, Reference Number (L) wire), wherein the internal wire (Choi: L) connects (See Choi: Figures 2, 15 and 22),
•    through a gap (See Choi: Column 12, Lines 3-4, Figure 22, Reference Number (616) pump hole) between a water collection container (See Choi: Column 10, Lines 33, 37-44, Figure 15, Reference Number (R) water collecting space in the drain pan assembly Reference Number (60)) (See Choi: Column 12, Lines 63-66, Reference Number (61) lower portion of the body) and the side plate (See Choi: Column 12, Lines 16-23, Reference Number (11) outer plate),
control box) with an electric component (See Choi: Column 12, Lines 20-23, Reference Number (70) condensate pump) disposed above the drain pan (Choi: 60) in the housing
•    in order to prevent the wire (Choi: L) from being caught between the outer plate (Choi: 11) and drain pan assembly (Choi: 60) (See Choi: Column 12, Lines 24-27).
	Although Shirikawa does not specifically discuss internal wires, all air-conditioners include internal wires. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the air-conditioning apparatus of Shirikawa by guiding an internal wire from the control box to the condensate pump through the pump hole as taught by Choi for the purpose of preventing the wire from being caught between the housing and the drain pan.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA ROSARIO whose telephone number is (571)270-5896.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNA H ROSARIO/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763